Dolan, P.J.
This is an action in which plaintiff seeks to recover the value of goods and materials belonging to the plaintiff and returned to the defendant Robinson Plumbing Heating Supply Co., Inc. (“Robinson”) by other defendants who were rendering plumbing and heating services to the plaintiff. Plaintiff also seeks to recover from those other defendants.
The court allowed Robinson’s motion to dismiss for failing to state a claim and plaintiff appealed to this division. Plaintiffs claims against the other defendants in this action are still pending.
Dist./Mun. Cts. R. Civ. P., Rule 54(b) is explicit as to the entering of judgment in matters involving multiple parties and multiple claims. In the absence of an express determination by the court that there is no just reason for delay (appropriately made with findings supporting that determination), and an express direction that judgment be entered, when there is an adjudication of the claims of fewer than all the parties, no judgment has yet been entered from which an appeal can be taken. Barbour v. Kelley, 1987 Mass. App. Div. 211, 212.
The report in this case omits the requisite certification by the trial court. As the plaintiffs appeal to the division is premature, the report is dismissed.
So ordered.